t c memo united_states tax_court toni lynette knight petitioner and robert knight intervenor v commissioner of internal revenue respondent docket no filed date toni lynette knight pro_se peter c pappas for intervenor jeffrey s luechtefeld for respondent memorandum findings_of_fact and opinion halpern judge this case is before us to review the denial by respondent’s appeals_office appeals of petitioner’s request for relief from joint_and_several_liability for and petitioner requested relief under subsections b c and f of sec_6015 respondent now concedes that petitioner is entitled to relief for those years under sec_6015 intervenor petitioner’s husband during the years in issue objects that petitioner does not qualify for relief under subsection c because when she signed the returns petitioner had actual knowledge of the items giving rise to the deficiencies see sec_6015 findings_of_fact introduction the stipulation of facts consists of three paragraphs the first states that when she filed the petition petitioner resided in florida the second states that exhibit is a copy of the notice_of_determination that in date appeals mailed petitioner denying her relief under sec_6015 c and f the third states that exhibit is a copy of the administrative record that the appeals officer used to make the determination the stipulation of facts with accompanying exhibits is incorporated herein by this reference 1unless otherwise stated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar 2respondent however continues to deny that petitioner is entitled to relief under sec_6015 and f because we find that petitioner is entitled to complete relief under sec_6015 we need not discuss sec_6015 and f only respondent filed a brief in this case both petitioner and intervenor expressly decided not to do so accordingly we must conclude that petitioner and intervenor concede that respondent’s proposed findings_of_fact are correct except to the extent that those findings are clearly inconsistent with the evidence in the record see eg estate of freeman v commissioner tcmemo_1996_372 business_expenses petitioner and intervenor married in separated in and divorced in in and intervenor operated a bar and grill owned by his grandmother sports inn both petitioner and intervenor had full-time jobs they worked at sports inn at night and on weekends intervenor ran the business petitioner assisted him by ordering beer and wine from distributors and waiting on patrons only intervenor however had signatory authority over the business bank account in and sports inn was losing money as a result intervenor sometimes needed to pay business_expenses from the couple’s joint personal checking account petitioner knew that sports inn was losing money and that intervenor sometimes paid its expenses from their joint personal checking account intervenor maintained all the records for sports inn before filing the and joint returns intervenor summarized the records that is listed the totals of all revenues and expenses in a spreadsheet on a single piece of paper petitioner did not assist intervenor in preparing the spreadsheet once intervenor had completed the spreadsheet and collected other necessary tax documents eg the couple’s forms w-2 wage and tax statement he placed that information in a folder he showed petitioner the folder and gave her a chance to review it intervenor did not discuss the business items with petitioner in detail indeed he did not tell her that he had no receipts for some of the expenses in the spreadsheet he then took the folder to h_r block to have their joint_return prepared intervenor remained at h_r block while the return was completed later petitioner went to h_r block to sign it the and joint federal_income_tax returns in and petitioner and intervenor filed joint federal_income_tax returns claiming refunds petitioner and intervenor deposited those refunds into their joint personal checking account in a subsequent examination of those returns respondent disallowed unsubstantiated business_expenses related to sports inn including rent expenses and entertainment_expenses for and respondent disallowed total expenses of dollar_figure and dollar_figure respectively respondent made certain other adjustments including automatic adjustments taking account of all of the adjustments respondent determined deficiencies in tax of dollar_figure and dollar_figure for and respectively in date petitioner and intervenor signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment and agreed to the proposed adjustments and additional assessments of federal_income_tax for and opinion i introduction spouses who file joint returns are jointly and severally liable for the tax owed see sec_6013 sec_6015 provides three ways out of that liability see sec_6015 c and f to qualify for relief under sec_6015 the requesting spouse must satisfy various requirements none of which is in issue if however the commissioner convinces us that the requesting spouse had actual knowledge at the time she signed the return of the items giving rise to the deficiencies then we will deny relief see sec_6015 the sec_6015 allocates the items giving rise to the deficiency as if the spouses had filed separate returns if pursuant to sec_6015 the requesting spouse shows that the spouses made a joint_return when the requesting spouse elected to seek relief the spouses were legally_separated divorced or had not been members of the same household at any time during the previou sec_12 months the requesting spouse elected to seek relief after the commissioner asserted a deficiency but no later than years after the start of collection activities and the deficiency remains unpaid nonrequesting spouse may become a party to the action for redetermination of relief from joint_and_several_liability see sec_6015 rule respondent however concedes that petitioner is entitled to relief under sec_6015 intervenor relying on the actual knowledge exception in sec_6015 objects because respondent who otherwise would bear the burden of proving that exception applies concedes he cannot do so there is the question of whether that burden shifts to intervenor see stergios v commissioner tcmemo_2009_15 as in stergios however we need not answer that question today because the parties introduced sufficient evidence so that we can decide the issue by a preponderance_of_the_evidence ii analysis the only question is whether when she signed the and joint returns petitioner knew of any items giving rise to the deficiencies under sec_6015 we look for an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency 115_tc_183 affd 282_f3d_326 5th cir sec_1_6015-3 income_tax regs describes given a specific class of item what the commissioner must show that the requesting spouse knew all of the items giving rise to the deficiencies here were deductions disallowed for lack of substantiation for fictitious or inflated deductions the commissioner must show that the requesting spouse knew that the expenditure was not incurred or not incurred to that extent sec_1_6015-3 income_tax regs because no party alleges that the relevant facts are different for the years in issue we shall consider and together we find that petitioner did not know that any items giving rise to the deficiencies were not incurred or if incurred could not be substantiated our reasons are as follows intervenor kept the records for sports inn he summarized the information from those records on a spreadsheet and he presented petitioner with only his summary of those records he did not review his summary with petitioner in any detail and he did not tell petitioner that with respect to certain expenses he had no receipts petitioner had no role in the management of sports inn she did not have signatory authority over the business bank account and she was not involved in maintaining the business records she gave the returns in question only a cursory review with respect to rent intervenor testified that he paid his grandmother pursuant to a family agreement given that intervenor had no canceled checks to substantiate the rent expenses we presume he paid his grandmother in cash petitioner testified credibly that she believed that he was paying rent with respect to entertainment_expenses intervenor testified that he paid the live musical bands in cash but lacked substantiation we are convinced that whatever review petitioner gave to the and joint income_tax returns she had no knowledge of the lack of substantiation for band or any other expenses iii conclusion we shall grant petitioner relief from joint_and_several_liability for and under sec_6015 decision will be entered for petitioner
